Title: To George Washington from William Pearce, 20 December 1795
From: Pearce, William
To: Washington, George


          
            Sir
            Mount vernon Decemr 20th 1795
          
          I have Receved your letter of the 13th Instant.
          Cyrus Is still In a bad state of health and I fear it will be some time before he will fully recover—when he does I will do Every thing I can to Incorage him to persevere In doing well so as to fit him for your purpose.
          
          the hogs are killed and Every person has Receved thare share and thare Is 60 Very Cleaver hogs salted a way for your own use—the price of wheat here Is only 10/6 ⅌ Bus. for 60 wt flour from 10 Dolla[r]s to 11 D. ⅌ Barrell—the Millar has not Ground so much of the wheat as Could be wished—for we had a remarkable Dry spell of weather tell Lately we have had some good rains and has filled the pond Very well, and we have now a prety good head of water.
          If you Can Git the Sein twine and send it down soon it will be a good thing as I wish to have the Seines ready In Time. I am with the Greatest Respect Sir your Humble Servt
          
            William Pearce
          
        